M.D. Appeal Dkt.
2 - 2021


                               IN THE SUPREME COURT OF PENNSYLVANIA
                                           MIDDLE DISTRICT


         J.S., A MINOR BY HIS PARENTS, M.S.                :   No. 312 MAL 2020
         AND D.S.,                                         :
                                                           :
                                 Respondents               :   Petition for Allowance of Appeal
                                                           :   from the Order of the
                                                           :   Commonwealth Court
                          v.                               :
                                                           :
                                                           :
         MANHEIM TOWNSHIP SCHOOL                           :
         DISTRICT,                                         :
                                                           :
                                 Petitioner                :


                                                   ORDER



        PER CURIAM

                   AND NOW, this 20th day of January, 2021, the Petition for Allowance of Appeal is

        GRANTED. The issues, as stated by Petitioner, are:


                   (1)   Whether, after concluding the Knox “true-threat” framework and “contextual
                         subjective analysis” was required, the Commonwealth Court erred in
                         concluding the longstanding Pennsylvania Department of Education
                         procedures for student disciplinary procedures, which codify Goss v. Lopez,
                         419 U.S. 565 (Pa. 1975) in the Pennsylvania Administrative Code, violate
                         the Constitutional due process rights of an accused student because the
                         Public School Code does not empower school districts to issue subpoenas
                         to compel witnesses, including student victims, to testify subject to cross-
                         examination, and a school district cannot otherwise perform the required
                         “contextual subjective analysis” required by the Knox “true threat”
                         framework absent evidence of the victims’ or listeners’ understanding of the
                         speech.

                   (2)   Whether the Commonwealth Court erred by misapplying Commonwealth v.
                         Knox, 190 A.3d 1146 (Pa. 2018) to modify the substantial disruption test
                         provided by Tinker v. Des Moines Independent Community School District,
                         393 U.S. 503 (1969) and used in J.S. v. Bethlehem Area School District,
794 A.2d 936 (Pa. 2002) as part of the First Amendment analytical
framework applicable to public school student discipline proceedings where
the speech at issue involved a threatened school shooting and caused a
substantial disruption including distress and alarm to students, a district-
wide response, and police involvement, but was made from a private
electronic device, at home, and outside of school hours by adopting the
“true threat” framework and requiring the school to conduct the “contextual
subjective analysis” necessary to criminally prosecute speech under Knox.




                     [312 MAL 2020] - 2